DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on August 22, 2022 is acknowledged. The traversal is on the ground(s) that the species are the same  invention and should not be restricted. This is found persuasive. The election requirement has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14, 21-24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al. (US 2014/0268860) in view of Pacala et al. (US 2019/0011556).

Regarding claim 1 Talbert discloses a system comprising: 
an emitter for emitting pulses of electromagnetic radiation (electromagnetic emitter 310 in Figure 3); 
an electromagnetic sensor for sensing energy emitted by the emitter (sensor 305 in Figure 3 – [0025]; 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (pixel array 305 of image sensor – Figure 3, [0026]); 
a controller in electronic communication with the emitter, the electromagnetic sensor, and the image sensor, wherein the controller is configured to synchronize timing of the emitter and the image sensor (laser controller in Figure 1; pixel array of image sensor may be paired with an emitter such that they are synced during operation – [0026]).
Talbert further discloses emitting electromagnetic pulses (Figure 4-5, par. [0026]).
However, fails to explicitly disclose wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern.
In his disclosure Pacala teaches wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern (emitted pulse patterns – [0083]; emitter array can project illumination beams into the field ahead according to an illumination pattern – [0093, 0107]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Talbert because with such incorporation images of a scene can be captured at a high resolution and low power consumption and with improved accuracy, reliability, size, integration and appearance (par. [0007]).

Regarding claim 2 Talbert discloses the system of claim 1, wherein the emitter comprises a laser bundle for emitting a partition of wavelengths of the electromagnetic spectrum and the laser bundle comprises a plurality of discrete laser units each capable of emitting electromagnetic radiation (Figure 2 shows a bundle of laser emitters 205; Figure 7 also shows a bundle of laser emitters).

Regarding claim 3 Talbert discloses the system of claim 2, wherein the electromagnetic sensor is embedded within the emitter (Figure 1 shows Photo Diode 160 and Laser 155 being embedded), and wherein the electromagnetic sensor senses the energy emitted by the emitter by sensing energy emitted by at least one, but less than all, of the plurality of discrete laser units within the laser bundle (Figure 2 shows light sensing element or electromagnetic sensor 210 that senses the output of one of the lasers in the laser bundle – [0023]).

Regarding claim 4 Talbert discloses the system of claim 1, wherein: 
the electromagnetic sensor provides a value for the energy emitted by the emitter to the controller; and the controller controls a duty cycle of the emitter based on a predetermined, known output and the value for the energy emitted by the emitter such that the emitter illuminates a scene with a desired exposure for images captured by the image sensor (an electromagnetic sensor disposed on the fiber optic cable so as to sense light energy emitted from the light emitter; a control circuit in electronic communication with the electromagnetic sensor and the light emitter; wherein the control circuit will control a duty cycle of the light emitter in response to signals generated by the electromagnetic sensor that correspond to electromagnetic energy in the fiber optic cable that is generated by the light emitter – claim 1, claim 8).

Regarding claim 5 Talbert discloses the system of claim 1, wherein: 
the emitter comprises a plurality of laser bundles and each of the plurality of laser bundles comprises a plurality of laser units (Figure 7 shows a plurality of laser bundles each comprising a plurality of laser units); 
the system comprises a dedicated electromagnetic sensor for each of the plurality of laser bundles such that energy emitted by each of the plurality of laser bundles is sensed by a different dedicated electromagnetic sensor (Figure 7 shows electromagnetic sensors 725, 735, and 745 for sensing output of the specific laser bundle – [0046]; an electromagnetic sensor disposed on the fiber optic cable so as to sense light energy emitted from the light emitter; a control circuit in electronic communication with the electromagnetic sensor and the light emitter; wherein the control circuit will control a duty cycle of the light emitter in response to signals generated by the electromagnetic sensor that correspond to electromagnetic energy in the fiber optic cable that is generated by the light emitter – claim 1, claim 8); and 
the dedicated electromagnetic sensor is configured to sense energy emitted by at least one, but fewer than all, of the plurality of laser units for its assigned laser bundle (electromagnetic sensor 210 that senses the output of one of the lasers in the laser bundle – [0023]).

Regarding claim 6 Talbert discloses the system of claim 1, wherein the controller comprises one or more processors configurable for executing instructions stored in non-transitory computer readable storage media, the instructions comprising: 
receiving from the electromagnetic sensor a value for the energy emitted by the emitter (an electromagnetic sensor disposed on the fiber optic cable so as to sense light energy emitted from the light emitter – claim 1, claim 8); 
comparing the value for the energy emitted by the emitter with a desired light output for the emitter; determining whether the value for the energy emitted by the emitter is within a tolerance threshold with respect to the desired light output for the emitter (each light pulse, such as a laser pulse may be adjusted proportionally to the error measurement of desired exposure level compared to a measured exposure level; adjusting to the light pulse in duration and/or intensity to ensure that the desired setpoint is achieved in some specified time – [0018]; the light sensing element provides feedback that may then be compared to a register or variable that comprises predetermined desired light levels – [0020]; measure the amount of light output of one, two or N laser diode(s) that can be used with a differential amplifier comparing light output measurement from sensing element against a desired reference voltage or current level – [0022]); and 
in response to the value for the energy emitted by the emitter not being within the tolerance threshold, adjusting wavelength and/or duration of at least one pulse of the pulses of electromagnetic radiation to bring the value for the energy emitted by the emitter within the tolerance threshold (each light pulse, such as a laser pulse may be adjusted proportionally to the error measurement of desired exposure level compared to a measured exposure level; adjusting to the light pulse in duration and/or intensity to ensure that the desired setpoint is achieved in some specified time – [0018]).

Regarding claim 7 Talbert discloses the system of claim 1, wherein the controller comprises one or more processors configurable for executing instructions stored in non-transitory computer readable storage media, the instructions comprising: 
determining a mean pixel value for pixels in the pixel array based on an exposure level of the image sensor (using the mean pixel value of all pixels or some portion of pixels from the Pixel Array (PA) – [0018]); 
calculating a measured exposure level for the image sensor based on the mean pixel value; calculating an error measurement based on the measured exposure level and a desired exposure level; determining whether the error measurement is within a tolerance threshold (embodiments each light pulse, such as a laser pulse, may be adjusted proportionally to the error measurement of desired exposure level compared to a measured exposure level. This may be measured using the mean pixel value of all pixels or some portion of pixels from the Pixel Array (PA) – [0018]); and 
in response to the error measurement not being within the tolerance threshold, adjusting wavelength and/or duration of at least one pulse of the pulses of electromagnetic radiation to bring the error measurement within the tolerance threshold (each light pulse, such as a laser pulse, may be adjusted proportionally to the error measurement of desired exposure level compared to a measured exposure level. This may be measured using the mean pixel value of all pixels or some portion of pixels from the Pixel Array (PA). The ASC may request adjustment to be made to the light pulse in duration and/or intensity to ensure that the desired setpoint is achieved in some specified time to not affect image quality – [0018]).

Regarding claim 8 Talbert discloses the system of claim 1, wherein the emitter comprises a plurality of laser bundles and each of the plurality of laser bundles comprises a plurality of laser units, wherein the plurality of laser bundles comprises: 
a red laser bundle for emitting a red wavelength of electromagnetic radiation (Figure 7 show red laser bundle 720); 
a green laser bundle for emitting a green wavelength of electromagnetic radiation (Figure 7 show green laser bundle 730); 
a blue laser bundle for emitting a blue wavelength of electromagnetic radiation (Figure 7 show blue laser bundle 740).
However, fails to explicitly disclose a laser mapping bundle for emitting the laser mapping pattern.
In his disclosure Pacala teaches a laser mapping bundle for emitting the laser mapping pattern (emitter array – abstract, [0062, 0072]; emitted pulse patterns – [0083]; emitter array can project illumination beams into the field ahead according to an illumination pattern – [0093, 0107]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Talbert because with such incorporation images of a scene can be captured at a high resolution and low power consumption and with improved accuracy, reliability, size, integration and appearance (par. [0007]).

Regarding claim 9 Talbert discloses the system of claim 8. However, fails to explicitly disclose wherein the laser mapping bundle is configured to emit the laser mapping pattern such that one or more of a distance, dimension, or three-dimensional topographical map can be calculated based on reflected electromagnetic radiation sensed by the image sensor in response to emission of the laser mapping pattern.
In his disclosure Pacala teaches the laser mapping bundle is configured to emit the laser mapping pattern such that one or more of a distance, dimension, or three-dimensional topographical map can be calculated based on reflected electromagnetic radiation sensed by the image sensor in response to emission of the laser mapping pattern (measure distance to a target by illuminating the target with a pulsed laser light and measuring the reflected pulses with a sensor – [0002]; reflected portions 112 of the transmitted light are then detected by light sensing module 108 after some delay time. Based on the delay time, the distance to the reflecting surface can be determined – [0071]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Talbert because with such incorporation images of a scene can be captured at a high resolution and low power consumption and with improved accuracy, reliability, size, integration and appearance (par. [0007]).

Regarding claim 10 Talbert discloses the system of claim 1, further comprising an operational amplifier circuit in electronic communication with the electromagnetic sensor (operation amplification circuit 215 in Figure 2).

Regarding claim 11 Talbert discloses the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (pixel array 305 of image sensor is paired with emitter 310 such that they are synced during operation for both receiving the emissions and for the adjustments made within the system; emitter 310 may pulse at an interval that corresponds to the operation and functionality of a pixel array 305; the emitter 310 may pulse light in a plurality of electromagnetic partitions, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition – [0026]).
Regarding claim 14 Talbert discloses the system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (the emitter 310 may pulse light in a plurality of electromagnetic partitions, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition – [0026]; Figure 3 shows Red, Blue and Green partitions).

Regarding claim 21 Talbert discloses the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Figure 3 shows pulses of Red, Blue, and Green radiation emitted by emitter 310 being reflected and sensed by pixel array 305 and generates image frame 320).

Regarding claim 22 Talbert discloses the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (Figure 3 shows pulses of Red, Blue, and Green radiation emitted by emitter 310 being reflected and sensed by pixel array 305 and generates image frame 320; during camera operation, a PID control algorithm may be run to ensure that the captured scene maintains a desired video exposure level to maximize the dynamic range of the sensor or to achieve a desired scene response that the end-user desires – [0018]).

Regarding claim 23 Talbert discloses the system of claim 1, wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (Figure 3 shows pulses of Red, Blue, and Green radiation emitted by emitter 310; Figure 4 shows a repeating pattern of electromagnetic radiation).

Regarding claim 24 Talbert discloses the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation comprise a red emission, a green emission, a blue emission (Figure 3 shows pulses of Red, Blue, and Green radiation emitted by emitter 310)such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red emission, the green emission, the blue emission, and the laser mapping emission can be processed to generate a Red-Green-Blue (RGB) image frame (Figure 3 shows pulses of Red, Blue, and Green radiation emitted by emitter 310 being reflected and sensed by pixel array 305 and generates image frame 320).
However, fails to explicitly disclose at least a portion of the pulses of electromagnetic radiation comprise a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to the laser mapping emission can be processed to generate an image frame comprising an overlay of laser mapping data.
In his disclosure Pacala teaches at least a portion of the pulses of electromagnetic radiation comprise a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to the laser mapping emission can be processed to generate an image frame comprising an overlay of laser mapping data (illuminating the target with a pulsed laser light and measuring the reflected pulses with a sensor – [0002]; selecting a method for displaying results; displaying imager system results which can include a single frame snapshot image, a constantly updated video image and/or a display of other light measurements for some or all pixels – [0083]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Talbert because with such incorporation images of a scene can be captured at a high resolution and low power consumption and with improved accuracy, reliability, size, integration and appearance (par. [0007]).

Regarding claim 26 Talbert discloses the system of claim 1. However, fails to explicitly disclose sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object.
In his disclosure Pacala teaches sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object (determine the shapes and distance is objects around the scene – [0164]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Talbert because with such incorporation images of a scene can be captured at a high resolution and low power consumption and with improved accuracy, reliability, size, integration and appearance (par. [0007]).

Regarding claim 27 Talbert discloses the system of claim 26. However, fails to explicitly disclose wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.
In his disclosure Pacala teaches the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters (providing a real time 3D image of the environment – [0084]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Talbert because with such incorporation images of a scene can be captured at a high resolution and low power consumption and with improved accuracy, reliability, size, integration and appearance (par. [0007]).

Regarding claim 28 Talbert discloses the system of claim 26. However, fails to explicitly disclose wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.
In his disclosure Pacala teaches the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter (providing a real time 3D image of the environment – [0084]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Pacala into the teachings of Talbert because with such incorporation images of a scene can be captured at a high resolution and low power consumption and with improved accuracy, reliability, size, integration and appearance (par. [0007]).

Claim(s) 12-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al. (US 2014/0268860) in view of Pacala et al. (US 2019/0011556) further in view of Blanquart et al. (US 2014/0163319).

Regarding claim 12 Talbert discloses the system of claim 11. However, fails to explicitly disclose wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
In his disclosure Blanquart teaches the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read (the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle – [0069]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Blanquart into the teachings of Talbert because by such incorporation improved image quality may be obtained (par. [0106]).

Regarding claim 13 Talbert discloses the system of claim 1. However, fails to explicitly disclose wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.
In his disclosure Blanquart teaches the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (the emitter may pulse light in a plurality of electromagnetic partitions 105 as shown in Figure 1 said electromagnetic partitions are being interpreted as the sub-pulses – [0045]; the data sets representing red, green and blue electromagnetic pulses may be combined to form a single image – [0047]; Figure 6 shows the duration of the sub-pulses being between t(0) and t(1)).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Blanquart into the teachings of Talbert because by such incorporation improved image quality may be obtained (par. [0106]).

Regarding claim 20 Talbert discloses the system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor (the emitter may pulse during the blanking portion of the sensor operation cycle – [0027]).
However, fails to explicitly disclose the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
In his disclosure Blanquart teaches the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (the time between the last row readout and the next readout cycle may be called the blanking time 216 – [0064]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Blanquart into the teachings of Talbert because by such incorporation improved image quality may be obtained (par. [0106]).

Claim(s) 15-17, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al. (US 2014/0268860) in view of Pacala et al. (US 2019/0011556) further in view of McDowall et al. (US 2019/0200848).

Regarding claim 15 Talbert discloses the system of claim 1. However, fails to explicitly disclose wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
In his disclosure McDowall teaches at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor (a surgical system includes an illuminator and a camera, the illuminator includes a white light illumination source and a hyperspectral illumination source; an image capture sensor configured to capture hyperspectral frame – [0012]; light reflected from tissue 103 and any fluorescence are received – [0158, 0177]; light reflected from tissue and any fluorescence are received by a lens assembly; the lens assembly includes optical components that direct the received light to a sensor assembly – [0193]), and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (fluorescence images assist in identifying tissue of interest – [0006, 0007]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McDowall into the teachings of Talbert because such incorporation provides a safely and efficiently tissue image – [0044]).

Regarding claim 16 Talbert discloses the system of claim 15. However, fails to explicitly disclose wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
In his disclosure McDowall teaches electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (light with wavelengths longer than 700 – [0163]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McDowall into the teachings of Talbert because such incorporation provides a safely and efficiently tissue image – [0044]).

Regarding claim 17 Talbert discloses the system of claim 15. However, fails to explicitly disclose wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
In his disclosure McDowall teaches receive the location of the critical tissue structure from the corresponding fluorescence system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (fluorescence images assist in identifying tissue of interest – [0006, 0007]; create a composite hyperspectral frame from a set of hyperspectral frames in the sequence of hyperspectral frames corresponding to each of the visible color frames in the sequence of color frames – [0020]; the display unit is configured to display the sequence of visible frames, and is configured to display a picture-in-a-picture in the display of the sequence of visible frames, the picture-in-a-picture being a sequence of each of the visible frames superimposed with the corresponding composite frame – [0021]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McDowall into the teachings of Talbert because such incorporation provides a safely and efficiently tissue image – [0044]).

Regarding claim 30 Talbert discloses the system of claim 1. However, fails to explicitly disclose wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking.
In his disclosure McDowall teaches the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking (the illuminator includes a white light illumination source and a hyperspectral illumination source – [0012]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McDowall into the teachings of Talbert because such incorporation provides a safely and efficiently tissue image – [0044]).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al. (US 2014/0268860) in view of Pacala et al. (US 2019/0011556) further in view of Sartor (US 2019/0259162).

Regarding claim 29 Talbert discloses the system of claim 1. However, fails to explicitly disclose wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.
In his disclosure Sartor teaches at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene (a structured light pattern that is used for an ultrasound probe and a second structured light pattern that is used for a surgical tool – [0031]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sartor into the teachings of Talbert because such incorporation provides improved localization of tumors and lesions during surgical procedures (par. [0002]).

Allowable Subject Matter
Claims 18-19, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482